Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	The following amendment is to correct an obvious typographical error, where claim 6 depends from canceled claim 5:
 	 	Claim 6, line 1, “of claim 5” is changed to   -  -   of claim 1  -  -  .

 	Claims 19-20 are canceled.
	This application is in condition for allowance except for the presence of claims 19-20, directed to an invention nonelected without traverse. Accordingly, claims 19-20 have been canceled.  MPEP 821.02


Reasons for Allowance
	Claims 1, 3, 6, and 12-18 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Kratky (US 2015/0209173 A1); Lord (US 3675642 A); and Hennig (US 4209009 A).  
	As to independent claims 1 and 14, Kratky discloses a disposable (as capable of being disposed) stoma plug 101 [closing cap 101 Fig.7 ] comprising: 

    PNG
    media_image1.png
    374
    485
    media_image1.png
    Greyscale
 	an absorbent body 114/113a (swelling agent 114 attached to 2nd film container 113a Fig.7,[0062],ll.14-24) with a bottom end configured for [capable of] insertion into a stoma opening [0062],ll.20-22 and a top (as upper portion Fig.7); and  	a grip device 104/112a/115 (grip 104 Fig.7 [0059],ll.6; 1st film container 112a Fig.7 [0060],ll.5-20; protrusions 115 Fig.7, [0063],ll.13-14) adjacent to the absorbent body 114/113a (via container film 113 Fig.7 [0062],ll.13-21); and configured for [capable of] handling the absorbent body 104/112a/115 for inserting and removing the absorbent body 104/112a/115 into and from the stoma opening Fig.7 (where stoma plug 101 comprises grip device 104/112a/115 on top of upper portion of container film 113, the bottom of which holds absorbent body 114 with superabsorbents is capable of being placed inside the stoma outlet as a sealing plug to absorb liquid from the stoma and prevent liquids from leaking from the stoma opening while changing dressings, bandages, or collecting bag Fig.7 [0062],ll.13-21); 	wherein the absorbent body 104/112a/115 is shaped to contact the stoma opening to avoid trauma and stretching of the stoma opening, where the absorbent body is also shaped and configured to fit securely into the stoma opening to prevent leaks (where the bottom of the absorbent body 114/113a is shaped for insertion into the stoma opening [0062],ll.20-22, and comprises superabsorbents, where body 114/113a is placed inside the stoma outlet as a sealing plug to absorb liquid from the stoma and prevent liquids from leaking from the stoma opening while changing dressings, bandages, or collecting bag Fig.7 [0062],ll.13-21; [0067],ll.8-9); 	the absorbent body 114/113a is configured to not break apart inside the stoma opening (where absorbent body 114/113a  with superabsorbents does not break apart when placed inside the stoma outlet as a sealing plug to absorb liquid from the stoma and prevent liquids from leaking from the stoma opening Fig.7 [0062],ll.13-21; [0067],ll.8-9); 	the grip device 104/112a/115 is formed from a non-permeable material configured to cover the top of the absorbent body to prevent bodily fluids from flowing out as a hygienically clean plastic material (including: grip 104 of cap 101 Fig.7 [0059],ll.6-7 made of plastic [0058],ll.21-22; plastic film 112a Fig.7 [0060],ll.3-5; and protrusion 115 of cap 101 Fig.7 [0063],ll.13-14 made of plastic [0058],ll.21-22); 	the grip device 112/114/115 has a diameter larger than the absorbent body 114/113a Fig.7 creating a lip/protrusion 115 around the grip device 112a/114/115; and 	wherein the stoma plug 101 is configured to [capable of] briefly seal off the stoma opening of an urostomy, an ileostomy, or a colostomy to prevent bodily fluids from leaking from the stoma opening, thereby, keeping surrounding skin free and dry while changing dressings, bandages or a collection bag (where stoma plug 101 comprises grip device 104/112a/115 on top of upper portion of container film 113, the bottom of which holds absorbent body 114 with superabsorbents placed inside the stoma outlet as a sealing plug to absorb liquid from the stoma and prevent liquids from leaking from the stoma opening, and keeping surrounding skin dry, while changing dressings, bandages, or collecting bag Fig.7 [0062],ll.13-21; [0067],ll.8-9).
	Lord teaches that the absorbent body (cone 10 absorbent sponge Col.1,ll.42) has a conical shape with a base and a tip Fig.1, the base (top) of the conical shape Henning teaches a stoma plug 10 (as a cylindrical longitudinal tampon 10 with pointed distal end 12 Fig.1 Col.2,ll.52-54, capable of being used as a stomal plug Abstract,ll.1-3), the stoma plug comprising an absorbent body 12 (as at least pointed forward/distal end 12 Col.1,ll.54 of plug 10).

 	However, Kratky, Lord, and/or Hennig fail to teach or fairly suggest the combination of wherein: 	a bottom surface of the grip device is directly connected to the top of the absorbent body; 	the conical shape of the absorbent body starts at the top of the absorbent body and is shaped for insertion into the stomal opening;  	the absorbent material is a hygienically clean gauze or mesh formed into the conical base; and 	the top of the absorbent body includes a protrusion configured to be inserted into a cutout on a bottom surface of the grip device.

	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the grip or absorbent body of Kratky, Lord, and/or Hennig to provide the above combination of elements and arrangement, and one of skill would not have been motivated to provide, where Kratky, Lord, and/or Hennig fail to teach or fairly suggest wherein:  		the grip is not directly connected to the absorbent body;   		the conical shape of the absorbent body does not start at the top of the absorbent body and is not shaped for insertion into the stomal opening;  	 	the absorbent material is not a hygienically clean gauze or mesh formed into the conical base; and 	 	the top of the absorbent body does not include a protrusion configured to be inserted into a cutout on a bottom surface of the grip device.


 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781